 ERIE RESISTORCORPORATION621CONCLUSIONS OF LAW1.The Respondent is engaged in commercewithin the -meaning of Section 2(6)and (7) of the Act.Brotherhood of Teamsters, Chauffeurs,Warehousemen and Help-ers of America,Local 657,is -a labor organization within the meaning of Section2(5) of the Act.3.By threatening its employees with reprisals because oftheirunion activities andby making statements designed to give the impression that Respondent had theirunion activities under surveillance, Respondent has engaged in and is engaging inunfair labor practiceswithinthe meaning of Section8(a)(1) of the Act.4.The aforesaidunfair labor practicesare unfair laborpractices affecting com-mercewithin themeaning of Section 2(6) and (7) of the Act.5.The Respondenthas not violated Section 8(a)(3) oftheAct,or Section8(a)(1) except as specificallyfound above.[Recommendations omitted from publication.]Erie Resistor CorporationandInternational Union of Electrical,Radioand MachineWorkers,Local 613, AFL-CIO.Case No.6-CA-1790.July 31, 1961DECISION AND ORDEROn October 18, 1960, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had not engaged in the unfair labor practices alleged inthe complaint, and recommending that the complaintbe dismissed inits entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the General Counsel and the ChargingParty, International Union of Electrical, Radio and Machine Work-ers,Local 613, AFL-CIO, herein called the Union, filed exceptionsto the Intermediate Report, together with supporting briefs.Re-spondent filed a brief in support of the Intermediate Report.OnMay 4, 1961, the Board heard oral argument in Washington, D.C.,in which all parties appeared and participated.The Board has reviewed the rulings of the Trial Examiner made atthe hearingand finds that no prejudicial error was committed.Therulingsare hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, the oral argument, and theentire record in the case, and finds merit in the exceptions of the-General Counsel and the Charging Party.Accordingly, the Boardadopts the findings of the Trial Examiner only to the extent they areconsistentwith the decision herein.The essential facts of thecase arenot in dispute.The Union,which had been certified in 1951 as representative of Respondent'sproduction and maintenance employees, called a strike on March 31,1959.The strike was concededly economic in its inception, the partiesHaving been unable to come to terms on a new agreement. 'All em-132 NLRB No. 51. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees working in the bargaining unit, numbering, approximately478, joined the strike.New applications for employment were received by Respondentwithin a week or two after the strike began.However, during April,Respondent operated the plant as best it could with 140 clerical andother nonunit employees performing production jobs.Productionreached about 15 to 30 percent of normal. Several customers can-celed their orders with Respondent.On May 3, Respondent decided to seek replacements to run theplant, and so informed all members of the Union by letter. Strikerswere told they would have their jobs only until replaced.The firstreplacements were hired the week of May 11.After being acceptedfor employment, these replacements were told by Respondent theywould not lose their jobs as a result of the strike. Similar assuranceswere given by Respondent's division managers in meetings with re-placements inside the plant.During this period the parties continued negotiations for a newagreement.In a bargaining session held May 11, Respondent in-formed the Union that it was promising replacements they would notbe laid off as a result of the settlement of the strike, and advised itthat in order to implement this promise, it would have to accord thereplacements some form of superseniority.Respondent offered tonegotiate the details of a superseniority scheme for the replacements.The Union replied that superseniority was discriminatory and illegal,and refused to consider it.Five bargaining sessions were held between May 11 and 28, duringwhich Respondent proposed several alternative forms of supersenior-ity.The Union, however, remained adamant in its opposition to super-seniority, contending that all strikers would have to be reinstated andthe replacements terminated.Because of certain picket-line incidentswhich had occurred on April 2 and May 7, Respondent proposed todelete the union-security clause which had been contained in the priorcontract, suggesting that, because of the Union's harassment of re-placements, employees should no longer be required to join the Union.By May 25, 33 replacements were working, plus 4 former strikers.'On May 27, Respondent decided that enough replacements had beenhired so that its proposed superseniority plan should be made moredefinite.A plan calling for 20 years' additional seniority for employ-ees in the unit who worked during the strike was devised by Respond-ent's director of industrial relations, Gordon Ferrell.This plan wasto apply only in the event of future layoffs, and the 20 years therebyaccorded replacements and ex-strikers could not be used for purposes'The 140 clerical and other nonunit employees continued to work at unit jobs through-out the strike,supplementing the replacements and returned strikers. ERIE RESISTOR CORPORATION623of vacations, bumping, and other employee benefits based on years ofservice with the Employer.2On May 28, Respondent informed the Union that it had settled onthe 20-year superseniority plan.However, this plan was not publi-cized by Respondent until June 10, and was claimed to be "confiden-tial" until then.At a union meeting held May 29, the strikers unanimously resolvedto continue striking "until management stops its unfair labor practiceby making us agree to giving superseniority to the scabs." That week-end, May 30 and 31, the Union publicized Respondent's 20-year super-seniority plan over the local television station.As the strike progressed, the Respondent continued to receiveapplications from prospective replacements.'Over 300 applicationswere received which were not processed-according to one companyofficial, because he did not want to "break" the Union. IndustrialRelations Director Ferrell testified that the Company "purposelyproceeded slowly in its replacement program so as to preserve, ifpossible, a continuity of employment."During the week beginning June 4, agreement was reached on sev-eral seniority provisions which had hitherto been in dispute. Super-seniority, however, remained in issue, and on June 10, Respondentwrote a letter to all employees and members of the Union, makingpublic for the first time its superseniority plan.On June 11, theUnion offered to give up its union-security agreement if the Companywould abandon superseniority.No agreement was reached, however,and the Union stated it would continue striking until Respondentyielded on superseniority.By June 14, 81 replacements had accepted employment, plus 23returning strikers.On June 15, Respondent posted on the Companybulletin board its 20-year superseniority plan. In the week followingJune 15, 21 more replacements accepted employment, plus 64 addi-tional strikers-a total of 102 replacements and 87 former strikers.On June 24, the Union decided it had to settle the strike, and offeredto withdraw the picket line and submit the superseniority issue to theBoard.The parties at that time drew up a tentative agreement withrespect to the remaining economic issues.Although the Respondentinformed the Union on the evening of June 24 that it was not ables According to Ferrell,the figure of 20 years was developed from a projection of whatRespondent'swork force would be following the strike, on the basis of expected orders.Apparently,Respondent was concerned with the impact of future layoffs on the replace-ments.At the time of the strike, in addition to the 478 employees in the bargaining unit,there were about 450 other employees on layoffAs of March 31, the beginning of thestrike, a male employee needed 7 years'seniority to avoid layoff;a female employee needed9 years8 Throughout this period,the city of Erie was classified by the U.S. Department of Laboras an "F" area,the designation indicative of the greatest relative labor surplus (at least12 percent unemployed). 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDto accept the terms of the tentative agreement, the strike nonethelesscame to an end on June 25.The next day Respondent gave the Union a list of 129 employeeswhose jobs had been filled by replacements.Thereafter, strikers whohad not been replaced were recalled by Respondent in the order ofseniority, with several exceptions for critical jobs.By July 5 therewere 358 employees working in the bargaining unit.Respondent'swork force increased to a maximum of 442 by September 20, 1959,then, for economic reasons, decreased gradually to 240 by May 1,1960.It is conceded that a large number of employees laid off be-tween September 1959 and May 1960 were recalled strikers whoseseniority became insufficient solely because of the operation of Re-spondent's superseniority plan.On July 17, 1959, the parties executed a strike settlement agree-ment wherein they agreed to settle Respondent's "replacement andjob assurance" policy through the Board and the Federal courts.The existing plan was to "remain in effect pending final disposition."Also on this date the parties executed a new contract, including amongother things a maintenance of membership provision.The principal issue in this case is the legality of Respondent'ssuperseniority plan.The complaint alleges, and the General Counseland Charging Party contend, that Respondent's insistence on, andinstitution of, its 20-year superseniority plan for returning strikersand strike replacements was in violation of Section 8(a) (1), (3), and(5) of the Act.The Trial Examiner` dismissed the complaint.Finding that theBoard's past decisions on superseniority had considered motivationas the controlling factor in determining the legality, of strike super-seniority, the Trial Examiner held the evidence inadequate to supporta finding that Respondent had adopted its superseniority plan to dis-criminate against the Union.He therefore found no violation ofthe Act.We do not agree with the Trial Examiner's interpretation of theThe Board hasnever found the grant of superseniority to returning strikers or strikereplacements lawful.As early as 1940, the Board indicated that anemployer could not, in addition to replacing strikers, deprive strikersof their seniority for not reporting to work during a strike.4 Simi-larly, inGeneral Electric Company 5the Board found unlawful anemployer's tolling of strikers' seniority during their strike, whilenot tolling the seniority of nonstrikers.The Board observed thatrelative seniority is one of the factors upon which individual em-& Paper, Calmenson&Company,26 NLRB553, 557.See alsoPrecision Castings Com-pany, Inc.,48 NLRB 870.6 80 NLRB 510. ERIE RESISTOR CORPORATION625ployees' tenure of employment depends, and stated that "except tothe extent that a striker may be replaced during an economic strike,his employment relationship cannot otherwise be severed or impairedbecause of his strike activity ." 6The Board has considered the legality of superseniority in fourcases sinceGeneral Electric.InPotlatch Forests, Iotic.,7an employerduring an economic strike proposed that replacements be given spe-cial protection when the strike was over.Thereafter, it accordedsuperseniority to all those who had worked during the strike, placingthem above those who had remained on strike. Several strikers re-instated after the strike were laid off in conformity with this plan.The Board adopted the Trial Examiner's finding that the employer'ssuperseniority policy was discriminatory and in violation of Section8 (a) (3) of the Act. The Ninth Circuit, in an opinion discussed here-inafter, denied enforcement of the Board's order.8In the three superseniority cases which followedPotlatch,,inde-pendent evidence of the employers' discriminatory intent apparedin the record.In theCalifornia Date Growers d.ssociation sandBallas Egg Products 11cases, the respondents had committed otherunfair labor practices while granting superseniority. InMathiesonChemical Corporation,"the employer promulgated its supersenioritypolicy after the strike ended, thereby making it plain that its soleintention was to favor nonstrikers over strikers. In each of thesecases the Board found violations of the Act without relying on itsPotlatchdecision, but in each case the Board disclaimed any inten-tion of passing upon the rationale of thePotlatchcase that super-seniority, however motivated, was an illegal discrimination againststrikers.The Board's unfair labor practice findings were in all threecases sustained by the courts on appeal.12The decision of the Ninth Circuit inPotlatch, supra,thus stands asthe only decision, Board or court, finding lawful an employer's use ofsuperseniority.13In so finding, the Ninth Circuit, though recognizingthat the grant of superseniority during a strike was a form of dis-crimination which tended to discourage union activities, concludednonetheless that it was a legitimate corollary of an employer's rightunder theMackay Radiodecision 14 to secure permanent replacements."Id.at 513.7 87 NLRB 1193.8N L R B. v PotlatchForests, Inc.,189 F. 2d 82.9118 NLRB246, enfd 259F. 2d 587 (C.A. 9)10125 NLRB 342, enfd. 283 F. 2d 871 (C.A. 6).11114 NLRB 486,enfd 232 F.2d 158(C.A. 4), affd. 352 U S 1020.17 Supra.>a Cf.N.L.R B. v. Lewin-Mathes Company,Division of Cerro De Pasco Corp,285 F 2d329 (C.A. 7),petition for modification denied January 19, 1961,in which the Seventhcircuit indicated that an employer's use of superseniority during an economic strike wouldbe lawful,even though the Board's decision in that case had not passed on that issue,nor hadthe complaintallegedsuperseniority as a separateunfair labor practice.14N.L R B. v MackayRodeo hTelegraphGo, 1304 U.S. 333. 626DECISIONSOF NATIONAL LABOR RELATIONS BOARDInMackay,the Supreme Court held that an employer could lawfullyhire replacements during an economic strike in order to continue hisbusiness, and need not, at the strike's end, discharge these replacementsin order to reinstate returning strikers.We respectfully disagree withthe Ninth Circuit's aforementioned view with respect toMackayandsuperseniority.15Inour opinion, superseniority is a form of discrimi-nation extending far beyond the employer's right of replacement sanc-tionedby Mackay,and is, moreover, in direct conflict with the expressprovisions of the Act prohibiting discrimination.Perhaps most obvious is the distinction that permanent replace-ment affects only those who are, in actuality, replaced, while super-seniority for replacements affects the employment tenure of all strikers,whether or not replaced. It is one thing to say that a striker is subjectto replacement, and therefore loss of his job at the strike's end; quiteanother to say that, in addition to the threat of replacement, and re-gardle.-q of :ipp T yerrs siicce i i n P^nrinblnlacement for 119i idividual striker, all strikers will at best return to their jobs with infe-ricr seniority, thus incurring a detriment to their job security forever.^'learly, thisis a discriminationin addition to the threat of replace-ment, and notmerely a lesser formof discrimination encompassed by itMackaypermits anemployer to take certain action in order to cars;on hisbusiness during an economicstrike.It is obvious that, in someinstances,an employer may more readily securereplacements if he canofferthem superseniority.But we also believe thatMackaycontem-plated a situation whereby, at the strike's end, strikers who were notreplaced could return to their jobs withno impairmentof their tenurebecause they chose to go on strike. It is expressly provided in theAct, and not here disputed, that strikersretaintheir employee statusduring a strike.1eMackayitself holds that, as "employees," strikersmay not be discriminated against in the manner of, and the terms of,their reinstatement.''Yet, giving 20 years or any other special senior-ity to strike replacements necessarily deprives unreplaced strikers ofan important aspect of their prestrike status, for seniority is by itsnature relative : giving to one necessarily takes away from another. Inessence,therefore, an award of superseniority to strike replacementsrenders one important requirement of Mackay-nondiscriminatoryand complete reinstatement of unreplaced strikers-an actualimpossibility.15A number of law review notes have commented critically on the Ninth Circuit'sPotlatchdecision.See, e.g.,27 U. Chi. L. Rev.368 (1960) ;6 Duke B, J. 143(1957) ; 42Va. L. Rev. 836 (1956) ; 30 Texas L. Rev. 776 (1952) ; 6 Rutgers L. Rev. 470 (1952)9 wash. & Lee L. Rev. 115(1952) ;4 Stan. L. Rev.151 (1951).10 Section 2(3) includes in the definition of employee"any individual whose work has11ceased as a consequence of, or in connection with, any current labor dispute. .. .11Supra,at p. 345. See alsoJack C. Robinson,d/b/a Robinson Freight Lines,114 NLRB1093, 1096,enfd. 251 F.2d 639, 642(C.A.6) ; Indiana Desk Company,56 NLRB 76, 78-79,enfd. as modified 149 F. 2d 987(C.A. 7). ERIE RESISTORCORPORATION-627Further, permitting an employer to grant superseniority to all whowork during a strike greatly enlarges the definition of "replacement"as envisagedbyMackay.Under the Supreme Court'sMackaydecision,an employer during an economic strike is permitted to secure new em-ployees, or employees outside the bargaining unit, to work permanently,at unit jobs.But superseniority-is normally offered not only to new,employees-if to themat all_18-but to the bargaining unit employeesthemselves, if they abandon the strike, or choose not to join it.Natu-rally, superseniority must be offered to the strikers on an individualbasis, since extra seniority for all is real seniority for none.From thispoint of view, an offer of superseniority is not merely at attempt toindividual strikers to abandon the strike and return to work. Inother contexts, the Board and"courts have held such an offer of bene-8(a) (1) 19i_The discrimination effected by superseniority lasts iridefiriitely. ThosRespondent in the present case contends that it was- concerned withassuring replacements and nonstrikers of "permanence."Yet, by this,the employer admits it meant not just the right to the job of a replacedstriker at the strike's end, but much more, the job plus a 20-yearseniority cushion available in the event of future economic declinesand layoffs 20We do not think the "permanence" envisaged by theSupreme Court inMackayencompassed this "concern" of the em-ployer, despite the contrary opinion of the Ninth Circuit inPotlatch,.Whether a replacement can have the job of a striker is one question,settled inMackay;21but the effect of future economic declines andlayoffs is a separate question, affecting not only replacements, but allemployees alike.We are confident the Supreme Court inMackaydidnot intend to permit preferred treatment of nonstrikers and replace-ments long after the strike was over.Is In some cases,as inMat hieson,Cliemical Corporation,supra,superseniority was offeredonly to returning strikers. In none of the cases heretofore considered by the Board hassupersemority been offered only to new employees.19 See, e.g,Marlboro Electronic Parts Corp.,127 NLRB 122, 132;Trinity Valley IronandSteelCompany,a Divisionof C. C.GriffinManufacturing Company, Inc.,127 NLRB417, 424, enfd.290 F. 2d 47(C.A. 5).See alsoN.L.R.B.v. I. Spiewak &Sons, 179 F. 2d695, 0961-697(C.A. 3).'Director of Industrial Relations Ferrell testified that"We knew because of the numberof people on layoff and in light of the business which we had estimated, projected, thatthiswas going to require some sort of seniority, additional seniority,which would givethese people that job assurance which we felt we had the right to offer them,as permanentreplacements.Otherwise,they wouldn't be permanent."21Respondent contents,inter alia,that it had to offer superseniority merely to assurereplacements of jobs at the strike's end, since the Union was taking the bargaining positionthat all replacements must be discharged at the strike's end.Respondent's argument is'anon sequitur,for superseniority has no bearing whatever on whether the employer abidesby its right underMackayto retain replacements at the strike's end,or, on the other hand,accedes to the Union's legitimate bargaining request,understandably common to all striking unions,that the strikers should be recalled to their jobs..614913-62-vol.132-411 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere are two other aspects of superseniority which distinguish itfrom the mere right of replacement granted inMackay,and which por-,tend ill for the collective-bargaining process-and the right to strike,both protected by Sections 7 and 13 of the Act.First, whereas the threat of replacement by outsiders may solidifythe strikers in their collective efforts, superseniority effectively dividesthe strikers against themselves.All employees formerly on layoff,and younger strikers with low seniority, immediately see their chance-of a lifetime to gain at one stroke the security which only long yearsof employment could theretofore give them; employees longer in theemployer's service sense the threat, and are impelled to return to workto protect their seniority.This combination of threat and promise,inherent in grants of seniority not based on actual service, could ap-pear close to irresistible, and places strong pressure on the strikers,theirmutual interest overwhelmed by, fear and desire, to abandonthe strike.The present case illustrates the point.At the inception of the strike,all 478 employees in the bargaining unit honored the picket line orjoined in strike activities.As the strike progressed, Respondent se;cured a gradually increasing number of new employees as replace-ments, but few strikers returned to work until Respondent's offer ofsuperseniority was publicly announced.During the weekend of May30 and 31, the Union publicized, Respondent's 20-year supersenioritypolicy over the local television station 22On June 10, the plan wasannounced by Respondent in a letter to all employees and union mem-bers; on June 15, Respondent posted it on the company bulletin board.During the week ending June 7, the total number of strikers who aban-doned the strike rose from 5 to 8. By June 14, the total had jumpedto 23, and in the week ending June 21, it jumped over 200 percent to 87.The number increased to 125 during the week commencing June22 23At this point, the Union found it impossible to continue thestrike; and decided it had to settle.The strike ended June 25.The second point is that superseniority renders future bargainingdifficult, if not impossible, for the authorized collective-bargainingrepresentative.Unlike the right of replacement granted underMackay,which ceases to be an issue once the employer decides to re-tain all replacements at the strike's end, superseniority is a continualirritant to the employees and to the Union. Employees are henceforthset apart into two groups : those who stayed with the Union to theend and lost their seniority, and those who,returned before the end of .22 Prior tothis, the superseniority plan was considered"confidential'by Respondent; andhad merelybeen discussed between the parties in bargaining.On May 27,Respondent toldthe Union ithad settled on the 20-year plan.$ In addition,, 57 new employees had been hired as replacements, and 70 employeesformerly, on layoff hadreturned.Thus thenumber of strikers induced 'to abandon thestrike greatly exceededthe number of new,employees hired as replacements,and was alsogreaterthan thenumber of laid-off employees induced to return to work. ERIE RESISTOR CORPORATION629.the strike and thereby gained extra seniority.This difference is re-emphasized with each subsequent layoff, for those who supported theunion most faithfully are likely to be the first laid off. 'It is doubtfulwhether the Union can ever again succeed in calling, or even threat-ening, a strike, for those with 20 years' superseniority will be fearfulthat this time replacements may, perhaps, be granted 40 years' super-seniority.Those who were lucky enough not to be replaced during thefirst strike will prefer to remain at work, and regain the seniority soabruptly lost during the first strike.The effective reward of non-strikers and punishment of strikers inherent in superseniority standsas an ever-present reminder of the dangers connected with striking,and with union activities in general.In the presentcase,at the end of the strike, the Union received ap-proximately 190 withdrawal cards from former members. In thecourse ofeconomic layoffs which followed, approximately 132 strikerswho had not been replaced, and who had been recalled, were among thefirst to lose their jobs solely as a result of the superseniority plan. Itis hard to conceive of continued effective collective bargaining underthese circumstances.In view of the immediate consequences to employees' tenure whichfollow from a grant of superseniority, we do not believe that specificevidence of Respondent's discriminatory motivation is required toestablish the alleged violations of the Act.In theRadio Officers'case,24 the Supreme Court pointed out that insomesituations "specific evidence of intent to encourage or discourageis not an indispensable element of proof of violation of § 8(a) (3)."This is merely a corollary of the common-law rule that a person is heldto intend the foreseeable consequences of his conduct, and the result is,in the words of the Supreme Court, that "proof of certain types of dis-crimination satisfies the intent requirement." 25One of the situations specifically considered by the Supreme CourtinRadio Officers' (Gaynor)involved disparate wage treatment of em-ployees solely on the basis of their union membership'and status.TheSupreme Court upheld the Second Circuit's finding that this form ofdiscrimination was "inherently conducive to increased union member-'ship," and, since the consequences were so plainly foreseeable, nofurther proof of "intent" was necessary. r24The RadioOfficers'Union ofthe Commercial TelegraphersUnion, AFL (A. H. Bull-Steamship Company)v. N.L.R.B.,347 U.S. 17.25 Id. at pp.44-45.'See also the Supreme Court's decision inRepublic Aviation Corporationv.N.L.R.B,324 U.S. 793, 795, wherethe Supreme Court upheld the Board's 8(a) (1)and (3)findingswith respect to the dischargesof three stewards wearing unionbuttons, even though thedischarges"were found not to be motivatedby opposition to the particularunion or wededuce, to unionism."And seeN.LR.B. v. Beth E.Richards;d/b/a Freightliner Equip-ment Company,265 F.2d 855, 860 (C.A. 3), wherethe court,in, discussing an'employer'scriteria for layoffs, reiterated the rationaleof Radio Ofllcers',supra,and observed : "It is'possible that the criterion adopted,though alone reasonable enough; may have the fore. 630DECISIONSOF NATIONALLABOR RELATIONS BOARDIn our opinion, the present case is in everyessentialrespect likeGaynor, supra.The right to strike is a privilege guaranteed to em-ployees by statute, and Respondent's superseniority policy-on its facediscriminatory against those who continued to strike-clearly dis-couraged strike activities and union membership of employees. Suchwas the inevitable result of a preference granted for all time to thosewho did not join the Union's strike activities.Where discriminationis so patent, and its consequences so inescapable and demonstrable, wedo not think the General Counsel need prove that Respondent subjec-tively "intended" such a result."Nor do we believe that Respondent's claim of"necessity" can be adefense tothe type of conduct here found unlawful. Surely everyemployer faced with a strike, or any other form of union activity, willbe first concerned with the well-being of his business.Thereis,more-over, no doubt that a strike mayincreasethe intensity of this concern,for the primary purpose of most strikes is to apply economic pressureto strengthen the union's bargaining demands 29 But we do not believethat the effectiveness of a strike, or the difficulty an employer mayhave in securing replacements,29 can sanction the pervasive form ofpreferred treatment here utilized by the Employer 30 To excuse suchconduct would greatly diminish, if not destroy, the right to strikeguaranteed by the Act, and would run directly counter to the guaran-tees of Section 8(a) (1) and (3) that employees shall not be discrimi-nated against for engaging in protected concerted activities.We find, in conclusion, that Respondent's grant of superseniorityduring the course of the Union's strike was in violation of Sectionseeable result of affecting union activity,in which case the employer commits an unfairlabor practice."27The Supreme Court's recentdecision inLocal357,International Brotherhood of Team-sters,Chauffeurs,IVarehousemen and Helpers of Americav.N.L.R.B. (Los Angeles-SeattleMotor Express),365 U.S. 067,does not in our opinion require a different conclusion, butrather supports the conclusion here reached. In Local 357 the Supreme Court reiteratedits earlier position InRadio Officers'that "some conduct may by Its very nature containthe implications of the required intent; the natural foreseeable consequences of certainaction may warrant theinference..21(Idatp. 675.)The Court inLocal 3.,7refusedto infer discrimination from an exclusive hiring agreement which expresslyprovided thatthere should be no such discrimination.se See, e g.,American Brake Shoe Company,Ramapo AjaxDivision, 116 NLRB 820, 831,enforcement denied244 F.2d 489(C.A. 7).ao In view of our finding herein that necessity is not a defense to the type of conductengaged in by Respondent,we do not pass upon Respondent's contention that, in the cir-cumstances of this case,itwas in fact necessary to offer superseniority in order to procurestrike replacements.Also In view of our decision herein,we do not pass upon the question of whether theRespondent had an express discriminatory intent in instituting its superseniorily plan.SeeCalifornia Date Growers Assn.andBallas Egg Products,supra,footnotes 9 and 10.801n other contexts,the Board and courts have held that an employer's economic con-cern does notjustify conduct otherwise violative ofthe Act.See, e g.,N L.R.B.v.HudsonMotor Car Company,128 F.2d 528, 532-533 (C.A. 6) andN.L.R.B.v.GluekBrewing Com-panydnd BachTransfer andStorageCompany,144 F.2d 847, 853-854(C A.8), citedwith apparent approval in Cusano,d/b/a American Shuffleboard Co. v. N.L.R.B.,190 F. 2d898, 903 footnote 7 (C.A. 3). See alsoStarPublishingCo, 4NLRB 498, 503 enfd 97F. 2d 465,470 (C;A.9); Allis-Chalmers Manufacturing Company v. N.L.R.B.,162 F. 2d-435, 440(C.A. 7).I ERIE RESISTOR CORPORATION631;8(a) (1) and (3) of the Act, and that Respondent's subsequent layoffof a large number of recalled strikers pursuant to such plan waslikewise violative of these sections 31As we have found, above, that superseniority was an unlawful formof discrimination, we find, in accordance with the Supreme Court'sdecision inBorg-Warner '31that Respondent's continued insistence onthis or a similar proposal, as a condition of negotiating an agreementwith the Union, constituted a violation of Section 8 (a) (5), as allegedin the complaint.33Having found that Respondent unlawfully insisted on, and adopted,its superseniority plan during the course of the Union's strike, we findthe evidence supports the General Counsel's and the Charging Party'sposition that Respondent's unfair labor practices prolonged the strike,thereby converting it to an unfair labor practice strike.The-strike-at its.ineeption was economic in nature, with five con-tractual issues outstanding.However, on May 11, Respondent,intro-duced the subject of superseniority into the discussions, stating thatit could sign no contract without some form of superseniority. Super-seniority soon became the dominant issue in the settlement of thestrike.At informal "side-bar" conferences held May 14 and 15, theparties discussed the remaining issues aside from superseniority, andagreement seemed imminent.Union negotiator Collella went so faras to tell Respondent that "if they dropped the superseniority issue,we had a complete agreement."However, Respondent at the meetingon May 18 reiterated its position that superseniority was "somethingthat management people want and we must have." The Union wouldnot agree to superseniority, and the parties recessed for several days.When Respondent settled on the 20-year plan on May 28, the Union,siWe do not agree with Respondent's contention that the Union in its strike settlementagreement of July 17 waived-all rights for these employees.The settlement agreementprovided,inter alia:"The Company's replacement and job assurance policy to be resolvedby the NLRB and the Federal Courts and to remain in effect pending final disposition."It is clear that this agreement was intended merely as an interim settlement pending legaldetermination of the employees'rightsIn any event,we would not in our discretionhonor a private settlement which purported' to deny to employees the rights guaranteedthem by the Act. CfWooster Division of Borg-Warner Corporation,121 NLRB 1492, 1495.3=N L R B. v.WoosterDivision of Borg-Warner Corporation,356 U S. 342.Cf.Mathis-son, supra(114 NLRB atp. 488).as The complaint also alleges that Respondent refused to bargain by engaging in dilatorytactics and shifting positions,by giving the Union insufficient time to consider proposals,and by failing to give the Union requested information as to the names of replaced strikers.With respect to the former allegations,we find the evidence insufficient to establish thatRespondent's "change of positions"and "one-day offers"were anything other than bonafide strategic maneuvers on the part of Respondent,and we.find nothing unlawful inRespondent's tactics.See,a g., R J.Oil hRefining Co., Inc.,108 NLRB 641,643; SolarAircraft Company,109 NLRB 130, 133.With respect to Respondent's failure to supplythe Union with the names of the replaced strikers, the record indicates that on June 26Respondent did furnish the Union with the requested informationAs Respondent hasalready supplied this information,and as we have found that Respondent unlawfullyrefused to bargain on other grounds,we do not believe any useful purpose would be servedby predicating a finding of a refusal to bargain on this additional ground.SeeThe JacobsManufacturing Co.,94 NLRB 1214, 1226, enfd.196 F. 2d 680(C.A. 2). '632DECISIONS OF NATIONAL LABOR RELATIONS BOARDheld a meeting on May 29, and unanimously resolved to continuestriking "until management stops its unfair labor practice by makingus agree to giving superseniority to the scabs." Similar statementswere made by union negotiators on June 11 and 23. At one point,Union Representative Copeland asked, "If we are willing to tear upthe entire contract and give it back to you and start from scratch,would you then be willing to move off the superseniority ?" Respond-ent refused.It is well settled that an economic strike is converted to an unfairlabor practice strike when an employer's unfair labor practices operateto aggravate, or prolong, the strike.34 In the present case, it is clearthat by May 29, the date of the Union's resolution to continue strikingover superseniority, Respondent's superseniority policy had served toaggravate and prolong the strike, despite a narrowing of the parties'disagreement on other issues.We find, therefore, that the Union'sstrike,' economic in its inception, was on May 29 converted to an unfairlabor practice strike by the Respondent's unfair labor practices, foundabove.It follows that all strikers not replaced as of that date were,under, established law, entitled to reinstatement as of the date of theiruncondiional abandonment of the strike."We find this date to havebeen June 25, 1959, when the Union notified the Respondent by tele-gram that the strike was terminated, and that the strikers were "ready,willing and able" to return to work.36As Respondent failed on June25 to fulfill its obligation to reinstate the unfair labor practice strikers,we find that it thereby committed an additional violation of Section8 (a) (1) and (3) of the Act, as alleged in the complaint.THE REMEDYHaving found that the Respondent has violated the Act, we shallorder that it cease and desist therefrom, and take certain affirmativeaction in order to effectuate the policies of the Act.As we have found Respondent's 20-year superseniority policy to"Kohler Co,128 NLRB 1062;Combined Metal Mfg.Corp.,123 NLRB 895,897;J.H.Rutter-Rem Manufacturing Company, Inc.,115 NLRB 388,390, enfd.245 F.2d 594(C.A. 5).85 See, eg.,N.L.R.B. v. Peoheur Lozenge Co.,Inc.,209 F. 2d 393, 404-405 (C.A. 2), cert.denied347 U.S. 953.8ewe find no merit in Respondent's contention that the Union's offer of June 25 wasconditional.Although the Uniondid state that the striking employees"desire[d]reinstatement in line with their seniority as per the agreement reached with your repre-sentatives,"there was some question at the time as to the exact terms of the strike settle-ment.Respondent answeredthe Union's telegram the sameday with Itsown telegram,"welcoming"the Union's decision to "terminate"the strike.Respondent made clear Itsunderstanding that the agreement referred to in the Union'swire was simply that Respond-ent would furnish a list of strikers who had been replaced,and would,call back to workthose eligiblefor jobs.Areturn telegram from the Union did not dispute this interpreta-tion.Thus, both parties treated the Union's telegram as an unconditional offer to returnto work, and the strikers who were recalled did so return.Moreover,Respondent in anote handed to the Union on June 26 stated:"The Companyreceived notice of your ter-mination of the strike at 3 :30 p.m., June 25th,and considers that hour as the end ofthe strike."(General Counsel's Exhibit No. 11.) ERIERESISTOR CORPORATION633have been discriminatory and in violation of the Act, we shall orderthe Respondent to forthwith rescind said policy, and to restore allstrikers who sought reinstatement on June 25, 1959, to the senioritythey would have enjoyed absent the discriminatory policy.We have also found that the strike, which began as an economicstrike on March 31, 1959, was converted into an unfair labor practicestrike on May 29, 1959, and that Respondent's refusal to reemploy thestrikers on June 25, 1959, when they unconditionally applied for rein-statement, was discriminatory and violative of Section 8 (a) (1) and(3) of the Act.We shall therefore order the Respondent, insofar as ithas not already done so, to offer to those employees who went on strikeon March 31, 1959, and who were not replaced prior to May 29, 1959,immediate and full reinstatement to their former or substantiallyequivalent positions, dismissing, if necessary, any employees hiredsinceMay 29, 1959, to replace them .17 If, after such dismissal, thereare not enough positions remaining for all these employees, the avail-able positions shall be distributed among them, without discriminationbecause of their union membership, activity, or participation in thestrike, following such system of seniority or other nondiscriminatorypractice as heretofore has been applied in the conduct of Respondent'sbusiness.Those strikers for whom no employment is immediatelyavailable after such distribution shall be placed upon a preferentialhiring list, and they shall thereafter, in accordance with such list, beoffered reinstatement as positions become available, and before otherpersons are hired for such work.Reinstatement, as provided herein,shall be without prejudice to the employees' seniority or other rightsand privileges.We shall also order the Respondent to reimburse these employees forany loss of pay they may have suffered by reason of the Respondent'sdiscrimination against them, by payment to each of them of a sum ofmoney equal to the amount which he normally would have earned aswages during the periods (a) from June 25; 1959, the date of the Re-spondent's refusal to reinstate them upon their unconditional appli-cation, to the date of the Intermediate Report herein, and (b) fromthe date of this Decision and Order to the date of the Respondent'soffer of reinstatement,"' or placement on a preferential hiring list inthe manner hereinabove described, less his net earnings during saidperiods.Such loss of pay shall be computed on the basis of separatecalendar quarters, in accordance with the policy enunciated in theWoolworthcase."17 SeeN.L.R.B. v. Peeheur Lozenge Co.,supra,and cases cited therein.The exact namesof the discriminatees,as to whose identity there appears to be no dispute,shall be left tothe compliance stage of the proceeding.° When, as here,the Board,contrary to the Trial Examiner,orders reinstatement ofemployees,backpay is abated from the date of the Intermediate Report to the date of theBoard's Decision and Order.'IF.W. Woolworth Company,90 NLRB 289. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have further found that- Respondent discriminated againstcertain strikers who were recalled, by laying them off solely as a resultof the operation of the Respondent's 20-year superseniority plan.Weshall order that Respondent offer reinstatement to all such strikers whowould not otherwise have been laid off, on the basis of their restoredseniority, dismissing if necessary employees hired since May 29 whowere retained solely because of the operation of the 20-year super-seniority plan.We shall also order that Respondent make whole alldiscriminatorily laid-off strikers for any loss of pay they may havesuffered as the result of Respondent's superseniority policy.Theamount of backpay thus due shall be computed in accordance with theBoard's normal backpay policies, as set forth above.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Erie ResistorCorporation, Erie, Pennsylvania, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Maintaining or giving effect to its 20-year superseniority policy,or to any other seniority or layoff policy which discriminates againstany of its employees with regard to the order in which they are to beselected for layoff, or with regard to any other aspect of their employ-ment relationship, on the basis of whether they had or had not engagedin strike or concerted activities, or whether they had or had not workedduring a strike.(b)Discouraging membership in International Union of Electrical,Radio and Machine Workers, Local 613,' AFL-CIO, or in any otherlabor organization of its employees, by refusing them reinstatementupon their unconditional abandonment of their unfair labor practicestrike, or by laying them off solely as a result of the operation of adiscriminatory superseniority policy, 'or otherwise discriminatingagainst them in regard to their hire or tenure of employment or anyterm or condition of employment, except as authorized in Section8(a) (3) of the Act, as amended.(c)Refusing to bargain collectively with the aforementioned labororganization as exclusive bargaining representative of employees inthe appropriate unit, by insisting that the Union agree to a discrimi-natory strike superseniority plan.The appropriate bargaining unit is: All production and mainte-nance employees at Respondent's Erie, Pennsylvania, plants, excludingclerical employees, office employees, engineering department em-ployees, accounting department employees, sales department employ- ERIERESISTOR CORPORATION635ees,personnel department employees, time-study employees, expe-ditors, laboratory employees, nurses, quality control inspectors, time-keeping employees, executives, guards, professional employees, andsupervisors as defined in the Act. -(d) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed in Section 7of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with International Union ofElectrical, Radio and Machine Workers, Local 613, AFL-CIO, as theexclusive representative of all employees in the aforementioned appro-priate unit.(b)Rescind its 20-year superseniority policy, and restore all strikerswho sought reinstatement on June 25, 1959, to the seniority they wouldhave enjoyed absent the 20-year superseniority policy.(c) Insofar as it has not already done so, offer the employees whowent on strike on March 31, 1959, and who were not replaced prior toMay 29, 1959, immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniorityor other rights and privileges, or place them on a preferential hiringlist, in the manner set forth in the section entitled "The Remedy," andmake them whole for any loss of pay they may have suffered by reasonof Respondent's discrimination against them, in the manner set forthin the section of this Decision entitled "The Remedy:"(d)Offer reinstatement to all recalled strikers who were laid offsolely as the result of the operation of Respondent's 20-year super-seniority plan, and who would not otherwise have been laid off, andmake all discriminatorily laid-off strikers whole for any loss of paythey may have suffered as the result of Respondent's supersenioritypolicy, in the manner set forth in the section of this Decision entitled"The Remedy."(e)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the seniority and reinstatementrights of employees and former employees and the amounts of backpaydue under the terms of this Order.(f)Post at its plants in Erie, Pennsylvania, copies of the noticeattached hereto marked "Appendix." 40Copies of said notice, to befurnished by the Regional Director for the Sixth Region, shall, afterbeing duly signed by the Respondent, be posted by it immediately upon4° In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceipt thereof, and maintained by it for 60 consecutive days there-after, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, orcovered by any other material.(g)Notify the Regional Director for the Sixth Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges separate Section 8(a) (5) violations of theAct-not found herein.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT maintain or give effect to our 20-year super-seniority policy, or to any other seniority or layoff policy whichdiscriminates against any of our employees with regard to theorder in which they are to be selected for layoff, or with regard toany other aspect of their employment relationship, on the basis ofwhether they had or had not engaged in strike or concerted activi-ties, or whether they had or had not worked during a strike.WE WILL NOT discourage membership in International Unionof Electrical, Radio and Machine Workers, Local 613, AFL-CIO,or in any other labor organization of our employees, by refusingthem reinstatement upon their unconditional abandonment oftheir unfair labor practice strike, or by laying them off solely asa result of the operation of a discriminatory superseniority policy,or otherwise discriminating against them in regard to their hireor tenure of employment or any term or condition of employment,except as authorized in Section 8(a) (3) of the Act, as amended.WE WILL NOT refuse to bargain collectively with InternationalUnion of Electrical, Radio and Machine Workers, Local 613,AFL-CIO, as exclusive bargaining representative of employeesin the appropriate unit, by insisting that the Union agree to adiscriminatory strike superseniority plan.Upon request, we willbargain collectively with the aforesaid Union.WE WILL rescind our 20-year superseniority policy, and restoreall strikers who sought reinstatement on June 25, 1959, to theseniority they would have enjoyed absent the 20-year super-seniority policy.WE WILL, insofar as we have not already done so, offer the em- ERIE RESISTORCORPORATION637;ployees who went on strike on March 31, 1959, and who were notreplaced prior,to May 29, 1959, immediate and full reinstatementto their former or substantially equivalent positions, dismissing,if necessary, any employees hired since May-29, 1959, to replacethem. If, after such dismissal, there are not enough positionsremaining for all these employees, the available positions shall bedistributed among them, without discrimination because of theirunion membership, activity, or participation in the strike, following such system of seniority or other nondiscriminatory practiceas heretofore has been applied in the conduct of our business.Those strikers for whom no employment is immediately availableafter such distribution shall be placed upon a preferential hiringlist, and they shall thereafter, in accordance with such list, beoffered reinstatement as positions become available, and beforeother persons are hired for such work.Reinstatement, as pro-vided herein, shall be without prejudice to the employees' seniorityor other rights and privileges.WE WILL make our employees whole for any loss of pay theymay have suffered as a result of our discriminatory refusal to re-hire them on June 25,1959.WE WILL offer reinstatement to all recalled strikers who werelaid off solely as a result of the operation of our 20-year super-seniority plan, and who would not otherwise have been laid off,on the basis of their restored seniority, dismissing if necessaryemployees hired since May 29 who were retained solely becauseof the operation of the 20-year superseniority plan.WE WILL make whole all discriminatorily laid-off strikers forany loss of pay they may have suffered as the result of our super-seniority policy.ERIE RESISTORCORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge,as amended, filed by the International Union of Electrical, Radioand Machine Workers,Local 613, AFL-CIO,herein called the Union,the GeneralCounsel of the National Labor Relations Board,through theRegional Director forthe SixthRegion(Pittsburgh,Pennsylvania),issued a complaintdated April 7,1960,alleging that the Respondent or the Company has engaged in and is engagingin unfair labor practices in violation of Section 8(a) (1), (3),and (5)of the LaborManagement Relations Act, as amended.In its answer,the Respondent admitscertain allegations of the complaint,but denies the commission of any unfair laborpractices.Pursuant to notice a hearing was held on May23, 24,25, and 26, 1960,at Erie, Pennsylvania,beforethe dulydesignated Trial Examiner.All parties were 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresent and represented by counsel and were afforded opportunity to adduce evi-dence, to examine and cross-examine witnesses, to present oral argument, and tofile briefs.On July 25 all counsel filed briefs which I have fully considered.,Upon the entire record and from my observation of thewitnesses,Imake thefollowing:FINDINGS OF FACT1.THE COMPANY'S BUSINESSCounsel stipulated that the Company is a corporation organized and existingunder the laws of the Commonwealth of Pennsylvania and maintains its principaloffice at Erie, Pennsylvania.The Company also has associated or subsidiary com-panies which operate other plants in Pennsylvania, Ohio, Mississippi, California,and Canada.The present case involves only the plant at Erie, Pennsylvania.Atthis plant, during times material herein, the Company was engaged in the manu-facture and sales of electronic components, electro-mechanical assemblies, andcustom-molded plastics.During the 12-month period preceding the issuance ofthe complaint the Company shipped products valued in excess of $50,000 to placesoutside the State of Pennsylvania.For the purposes of this proceeding the Com-pany agrees that it is engaged in commerce within the meaning of the Act. I so find.II.THE LABOR ORGANIZATIONINVOLVEDThe Unionis a labor organizationwithin themeaning of Section2(5) of the Act.III.THE ALLEGEDUNFAIRLABOR PRACTICESA. The issue-The principal issue is whether the granting of superseniority, under the circum-stances herein, to replacements of strikers and to strikers and/or other employeeswho returned to work during the strike constitutes a violation of Section 8(a)(1),(3), and (5) of the Act.B. The Company's operations at the Erie plant; labor relations historyCounsel stipulated that from about 1943 until 1951, the production and main-tenance employees were represented by United Electrical, Radio and MachineWorkers of America, CIO (UE), but since the latter date, and following proceed-ings before the Board, the employees in that category have been represented bythe Union.The Company has had successive collective-bargaining agreements cov-ering these employees with the UE and the Union, the last agreement with theUnion running from April 1, 1957, through March 31, 1959.The agreement con-tained a union-security clause and a provision for the checkoff of union dues.There is no dispute concerning the appropriateness of the unit alleged in the com-plaint, namely, all production and maintenance employees, with the usual statutoryexclusions and other classifications of employees. I find the unit to be appropriatefor the purposes of collective bargaining. I further find, on the basis of the recordherein, that the Union represented a majority of the employees in the unit at alltimes material herein.The parties stipulated as follows concerning the operations at the Erie plant:The Company maintained and operated three divisions at the plant: (1) theelectronics division,which manufactured electronic components, located in thenorth and south plants, (2) the electronic-mechanical division, which producedelectro-mechanical assemblies, located in the east plant, and (3) the plastics division,which produced custom-molded plastics, situated in the west plant.As of March 31, 1959, the Company employed a total of 636 employees in itselectronics division, 345 of whom were employed in the bargaining unit; in theelectro-mechanical division approximately 13 of the 51 employees were in the bar-gaining unit, while in the plastics division some 120 out of about 200 employeeswere in the bargaining unit. In addition, the Company had about 450 employeesin the unit on layoff status, approximately 400 of whom had no reasonable ex-pectation of being recalled.The parties further stipulated that as of March 31, 1959, under the terms of theunion agreement, a male employee needed about 7 years' seniority to hold one ofthe jobs available, while a female employee required about 9 years' seniority.1 Appended to the General Counsel's brief, as attachment A, Is amotionto correct spe-cified errors in the transcript.The corrections being appropriateand therebeing no objec-tion thereto, I grant the motion.Attachment A Is received In evidence as TrialExaminer'sExhibit No. 1. ERIE RESISTOR CORPORATION639'As appears below, the Union went on strike at midnight, March 31, 1959, whichcontinued until June 25, 1959, when it was terminated.The parties also stipulated that the electro-mechanical division, or the east plant,never reopened after the strike and the building is now used by another company.The plastics division, or west plant, operated until December 28, 1959, when alloperationswere discontinued.The Company no longer manufactures custom-molded plasitcs, but to the extent that such business is still conducted, such opera-tions have been consolidated in a plant operated by a subsidiary company in Ohio.The closing of these divisions and the removal of the plastics operation are notalleged as unfair labor practices and are not issues in the case.C. Thenegotiationsbetween the Union and the Company;the strikeBy letter dated January 26, 1959, Edward F. Bordonaro, president of the Union,notified the Company of the Union's desire to enter into negotiations for a newagreement.On January 30, Gordon D. Ferrell, director of industrial relations,acknowledged the above letter and advised the Union of the Company'sintentionto change or terminate the agreement upon its expiration date of March 31, 1959.The parties stipulated that between February 10 and March 31, negotiating com-mittees of the Union and the Company, headed by Bordonaro and Ferrell, respec-tively, held 22 meetings during which they discussed proposals and counterproposalsand while they reached agreement on many terms they were unable to conclude afinal agreement.As of the latter date the parties had failed to agree upon theUnion's demands for a general wage increase, limitation upon the Company's rightto subcontract work, freezing seniority for quality control inspectors, vacations, andthe payment of groupinsurance.Having failed to reach an agreement, the Union went on strike upon the expira-tion of its existing agreement, midnight March 31.The General Counsel concedesthe strike was an economic one, but that on and after May 11, it was prolongedby the Company's unfair labor practices which converted the same to an unfairlabor practice strike.1.The events during the strikeRaymond Bertone, administrative specialist under Ferrell, and Lewis J. Shioleno,generalmanager of the electronics division, both of whom were members of thenegotiating committee, testified concerning the Company'soperationsduring thestrike.Plainly, all the employees in the bargaining unit responded to the strike call,for Bertone and Shioleno stated that during the first month of the strike the Com-pany attempted to continue operations by using clerks, engineers, and other em-ployees who were outside the bargaining unit.Shioleno related the Companyhad a number of orders on hand for electronic components and due to domestic andforeign competition decided it was necessary to operate the electronics divisionplants.Similarly,George Schau,generalmanager of the plastics division, testifiedthat plastic products were manufactured to customer specification so itwas essentialto try to maintain production in this department.During April, Shioleno statedproductionin electronicswas about 30 percent of prestrike levels, whice Schau saidproduction in plastics was only 15 to 20 percent of normal production.As pro-duction was inadequate to meet customer demands, Shioleno stated that around theend of April the Company decided to obtain replacements for the strikingemployees.On May 3, the Companysent aletter to each of the striking employees stating thatcommencing May 7, the Company was going to obtain replacements and the strikerwould retain his job until suchtime ashe was replaced, but not thereafter.Thelocal newspaper carried a news article on May 4, quoting from the letter and sayingthat strikers who failed to report for work by May 7 faced loss of their jobs.According to a job summary of employees working on production during thestrike, produced by Bertone and prepared from personnel and payroll records, theCompany for the workweek commencing May 4 had 140 employees working on pro-duction and maintenance jobs, all of whom were clerks or other workers outside thebargaining unit.2As of that dateno replacementshad been hired nor had any ofthe strikers returned to work.2 The initial column of the summary, Respondent's Exhibit No. 12, is captioned "WeekEnding," and under this column appears 5-4-59, and successive weeks to 6-22-59.Bertone testified the heading is erroneous and should read "Week Beginning"May 4, 1959.He further stated that employment figures in other columns cover the entire workweekfor the stated period. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARD. 'On May 6, Bordonaro addressed a letter to striking employees who had crossedthe picket line warning them of penalties that could be imposed by the Union for.working in a struck plant or acting as strikebreakers.Meantime, between April 8 and May 6, the Union and the Company held eightbargaining sessions.On May 7 and 8, the plant closed down because of mass picketing. As a resultthereof the Company discharged five employees for alleged violence in connection withthe picketing.The discharges became an issue in the bargaining negotiations, as wellas the basis for unfair labor practice charges, but the matter was finally resolved bythe parties.According to the records produced by Bertone, the Company, for the week com-mencing May 11, hired 1 new employee as a permanent replacement, 23 employeeson layoff status reported for work as replacements, and I striker returned to work.On May 11, Ferrell advised the Union at a meeting of the bargaining committeethat the Company had given assurance to persons hired on returning to work duringthe strike they would not be laid off upon settlement of the strike, and in order toeffectuate its assurances to these persons, the Company had to give them some kind ofsuperseniority, otherwise their jobs would not be permanent.The Union took theposition that superseniority was discriminatory and illegal and wanted no part ofany such plan.The Company proceeded with its hiring program and as of the week beginningMay 25 it had 8 newly hired employees, 39 employees who had been on layoff status,and 5 returning strikers.Ferrell, Bertone, and Shioleno testified the replacements,at the time they were hired and thereafter, -were given assurance they would not belaid off or discharged when the strike was settled.As the Company was not securing many replacements under its program, theofficials, around May 25, decided upon a plan under which 20 years' seniority, forthe purpose of layoff and recall, would be added to the service of anyone returning towork during the strike.Ferrell stated the plan was reduced to writing on May 27and entitled "Replacement Policy and Procedure." In brief, the plan detailed pro-cedures for reemployment of striking employees, laid-off employees, and new hires andadded 20 years' seniority to the regular seniority of all such persons for layoff andrecall.On May 28, Ferrell stated the plan was explained to the Union, although he wasnot certain whether the Union was presented with a written copy thereof. Bordonarosaid the Company outlined the plan and gave the Union a written proposal of super-seniority in general terms.The Union asked for a list of the names of striking em-ployees who had been replaced but the Company refused to furnish this informationon the basis of the Board's decision inOklahoma Rendering Company(75 NLRB1112).While the Company did not publicize the plan, nor inform the production workersthereof, the Union about May 30 publicized the plan in a television broadcast.According to the stipulation of the parties, 12 meetings were held between May 11and June 5. At each of these meetings, as well as subsequent meetings, Bordonarostated the subject of superseniority was discussed, with the Company taking the po-sition that it must have some form of superseniority and the Union opposing any suchprovision or plan.On June 10, the president of the Company sent a letter to all the employees whowere working or on layoffstatus asofMarch 31 in which he reviewed acts ofviolence on the picket line and stated that the Company was instituting a 20-yearseniority policy for persons returning to work during the strike.On June 14, the Company placed a prominent advertisement in the newspaper en-titled "A Report to the Community on the Erie Resistor Strike." In the course of thislengthy report the Company stated it had assured employees returning to work duringthe strike that they would not be fired or penalized by the Union and that their jobswould not end with the settlement of the strike.The Company also stated that the"Union now asks that the Company withdraw any measure of additional job securityfor the employees."The ad concluded with the Company saying that for the reasonsstated it could not agree to continuation of the union-shop clause, but offered theUnion a maintenance-of-membership provision.On June 15, the Company posted copies of its replacement policy and procedure ofMay 27 on the plant bulletin boards, with a supplement that the policy was in effect,unless the Union agreed to a substitute plan providing for 20 years' seniority.Afterthe notice was posted the employees were informed that the policy was in effect.'The Company continued its replacement program and as of the workweek com-mencing June 22, it had a total of 57 newly hired employees, 70 laid-off employees, ERIE RESISTOR CORPORATION--641and 125 returning strikers, plus the 140 clerical and other employees. In additionthereto the Company hired' 58 temporary employees whose employment was toterminate upon settlement of the strike.At the meeting of June 24 the Union, as stated by Bordonaro and Angelo Colella,international representative, submitted a proposal that the strike be terminated on thebasis that (1) the "replacement problem" be resolved by the Board or final dis-position by the Federal courts, (2) the Company to furnish the Union with necessarydata on job openings and replacements, (3) strikers who have been replaced to beconsidered as laid-off employees, (4) a moratorium be declared on the granting ofadditional seniority to anyone returning to work while the proposal was beingconsidered, (5) provision for the resolution of the discharges, and (6) the Unionagreed to a maintenance-of-membership provision.Colella said that Ferrell agreedto give an answer by June 26.He further stated that following the meeting theUnion withdrew the picket line at the plant and publicized its action in the news-papers and on the radio and television stations.On June 25, the Union sent a telegram to the Company stating it had terminatedthe strike as of 5:30 p.m., June 24, and that all striking employees desired rein-statement in line with their seniority as per the agreement reached with the Company.The same day the Company replied by telegram advising the Union that the onlyagreement reached was that the Company would furnish a list of strikers who hadbeen replaced and a list of discontinued jobs.The Company also stated it would callback strikers still eligible for jobs in an orderly fashion as promptlyas businesswarranted.The Union answered this telegram with another telegram, sent the same day,wherein it requested an early meeting to resolve the one issue between the parties andurged that all the conditions, wages, and hours agreed to would remain in effect.On June 26, the Company submitted its written reply rejecting the Union's pro-posed settlement agreement.The Company also presented the Union with a list ofstrikers who had been replaced, the list being subject to correction.Later, on July 6,the Company gave the Union a corrected list of strikers who had been replaced.Thereafter, between July 7 and 17, the bargaining committees met on three or fouroccasions and on the latter date the parties executed a new basic contract and a strikesettlement agreement.The basic contract contains a mantenance-of-membershipclausewhile the strike settlement provides the Company's replacement and jobassurance policy is to be resolved by the Board and the Federal courts and is to remainin effect pending final disposition.2.The hiring of replacements; the reinstatement of striking employeesAfter the Company's announcement that it was going to resume operations andstart hiring replacements, as expressed in the above-mentioned letter of May 3,Ferrell instructed Bertone to set up procedures for hiring replacements.As theprogram was given wide publicity the personnel office received many inquiries con-cerning employment, in fact the Company received some job applications shortlyafter the strike started, and applicants were instructed to come to the office wherethey filled out the standard job application form and were interviewed by Bertoneor his associates.The Company did not lower its hiring standards and still requiredfemale applicants to be high school graduates, while male applicants had to havesome kind of work experience. Bertone stated that when applicants were acceptedas permanent employees they were told they would not be laid off or discharged byreason of the settlement of the strike.Bertone knew of the 20-year seniority policyon May 27, and followed the procedure outlined in that statement of policy.As already stated, the Company, for the workweek of June 22, had hired aspermanent replacements 57 new employees, 70 employees who had been in layoffstatus,and 125 returning strikers. In addition the Company between June 8 and 22hired 58 temporary employees, college students, all of whom were discharged about1week after the strike was called off.On June 26, as stated above, Bertone fur-nished the Union with a list of replaced strikers, which list was later corrected.Bertone said that when the strike terminated the Company had about 300 applica-tions for employment which were not considered or processed.Ferrell confirmedstatements contained in an affidavit given to a Board agent to the effect that theCompany had 300 applications on hand and, if it so desired, the Company couldhave broken the strike and replaced all the striking employees.Continuing, hestated that since therewere some10,000 unemployed persons in the labor area,there would have been no difficulty in finding sufficient employees, but the Companyproceeded slowly in its replacement program in order to preserve, if possible, acontinuity of employment.Colella also testified, and his testimony was not contra- 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDdicted, that at the bargainingsession onJune 5, Shioleno declared the Company had300 applications and that the Company was ready to replace the strikers but hestopped the plan because he did not want to break the Union.On one occasion, June 17, the Company placed an advertisement in the newspaperfor female employees.The ad stated women were wanted "for steady work," gavethe general job qualifications, and stated that applicants should call the office forinterview.The General Counsel also produced four official publications by the U.S. Depart-ment of Labor entitled "Area Labor Market Trends," which were received in evi-dence.These publications disclose that before and throughout the strike the cityof Erie was classifiedas an"F" chronic surplus area, that is, job seekers were sub-stantially in excess of job openings.Bertone testified that following the termination of the strike the Company recalledthe striking employees who had not been replaced and whose jobs had not beeneliminated.The strikers were recalled in the order of their seniority, except forthe first 2 weeks when the Company reinstated certain experienced workers it neededfor specialized products.Bertone confirmed the fact that all persons who came towork during the strike, excluding the temporary workers and clerical and otherworkers, were given 20 years' seniority for layoff and recall.He added that super-seniority could not be used for the purpose of job "bumping."Bertone produced a summary of company records showing the total number ofemployees in the bargaining unit, on a weekly basis, following the settlement of thestrike.For the workweek commencing June 29, the Company had 358 employees,which number gradually increased so that by the week of September 21 there were442 employees in the unit.Thereafter, the number steadily decreased and for theweek of April 25, 1960, there were but 240 employees in the unit. Ferrell admittedthat the application of the superseniority policy resulted in the layoff of many em-ployees, the reinstated strikers, who otherwise would have been retained.TheGeneral Counsel does not contend the reduction-in-force was discriminatory, but thatthe Company's utilization of superseniority in selecting employees for layoff wasdiscriminatory and violative of the Act.3.The withdrawals from the UnionShioleno testified that on June 30 he called a meeting of the employees to informthem the Union had agreed to a maintenance-of-membership clause and it was up tothem whether they wished to become or remain members of the Union, or refrainfrom becoming or remaining union members.In this connection Shioleno exhibitedand explained three cards to the employees; one card, of pink color, was a form ofresignation from the Union and revocation of the union dues'checkoff;a white card,which was an application for membership in the Union; and a green card, anauthorization for checkoff of union dues. Shioleno advised the employees the cardswould be available at the foreman's desk.Bordonaro testified the Union receivedabout 173 pink or withdrawal cards between July 1 and 17,and some17 similar cardssubsequent thereto.Imention the foregoing as part of the chronology of the case.Under the circumstances I find nothing unlawful in the Company's actions.D. The applicable decisionsThe General Counsel contends that the Company's adoption of the 20-year senior-ity, under the circumstances found above, was, and is, unlawful on the theory that(1) such action was illegalper se,and(2) the policy was motivated by unlawfulconsiderations.The Company asserts thereis noauthority to support theper setheory and thatthe evidence shows that the policy was announced and adopted for legitimateeconomic reasons.There is no dispute that the Company had the right to replace permanently thestrikers since the strike was an economic one. Speaking of this right the SupremeCourt, inN.L.R.B. V. MackayRadio &Telegraph Co.,(304 U.S. 333, 345-346),plainly stated:an employer, guilty of no act denounced by the statute, has [not] lost theright to protect and continue his business by supplying places left vacant bystrikers.And he is not bound to discharge those hired to fill the places ofstrikers,upon the election of the latter to resume their employment,in orderto create places for them.The assurance by [the employer] to those whoaccepted employment during the strike that if they so desired their places mightbe,permanent was not an unfair labor practice nor was it such to reinstate onlyso many of the strikers as there were vacant places to be filled. ERIERESISTOR CORPORATION643Here the controversycenters on the announcementand adoption of the 20-yearsenioritypolicy granted to striking employees, laid-off employees, and new hireswho crossed the picketline.The Board and the courts,in severalcases, havepassed uponthe legality of a policy which accords a form of supersemority to non-strikers or strike replacementsas againststrikers.The issue was first presented inPotlatch Forests, Inc.,87 NLRB 1193 (1949).There the Union calledan economicstrike on August 7, 1947,after an impasse innegotiations,which resulted in a shutdown of the Respondent's operations.A fewweeks later strikersbegan crossingthe picket line, new employees were hired asreplacements, and by October 10 the Respondent had some 1,750 employees out of anormal complement of 2,600 workers.The parties met on several occasionsbetween October 7 and 10, and one of the subjects discussed related to proceduresto be followed in getting the strikers back to work and how replacements and returnedstrikers were to be protected in the jobs they were holding at the termination of thestrike.On October 12, the parties reached a strike settlement agreement whichincluded a provision that all former employees would return to work without dis-crimination on October 13, and no later than October 22, in order to protect theirjob rights.Shortly after the execution of this agreement, company officials deter-mined upon and drafted a "Return-to-Work Policy," which they claimed was toprovide a guide for uniform interpretation and application of the strike settlementagreement.The pertinent portion of the policy provided for the division of em-ployees, for purposes of determining seniority upon a reduction in force, into twoclasses, onecomposed of those who had crossed the Union's picket line during thestrike; the other made up of employees who remained out on strikeduring its entirecourse.This form of superseniority was later referred to by the Respondent as"strike seniority."The "Return-to-Work Policy" was drafted without consulting theUnion and after it was drafted it neither submitted it to any union official, nor was itprinted or otherwise generally publicized among the employees. In fact employeesbecame aware of "strike seniority" only when they as individuals inquired abouttheir own seniority status.Although officials of the Union did not see a copy of thepolicy until June 1949, the Union was aware that the Respondent was maintaining apolicy of preferential treatment to employees who had worked during the strike.The Respondents' principal defense was that the Union agreed to "strike seniority"as part of the settlement agreement.This defense was rejected and the Board heldthat a seniority policy which classified employees on the basis of whether they hador had not worked during a strike, to the detriment of the latter group, was discrimi-natory and violative of Section 8(a)(1) and (3) of the Act.In denying enforcement of the Board's order,N.L.R.B. v. Potlatch Forests, Inc.(189 F. 2d 82, 86 (C.A. 9)), the court held that the evidence was insufficient toestablish that the true purpose motivating the, Respondent's adoption of the "strikeseniority" policy was a desire to penalize those members of the Union who had mostpersistently asserted the Union's demands.The court stressed the fact that the Com-pany had advocated "strike seniority" before the strike was settled and adopted thatpolicy at the time of the settlement of the dispute.The court concluded that "the`discrimination' between replacements and strikersisnot anunfair labor practicedespite a tendency to discourage union activities, because the benefit conferred uponthe replacements is a benefit reasonably appropriate for the employer to confer inattempting `to protect and continue his business by supplying places left vacant bythe strikers'."The court further stated that the record did not disclose that theRespondent in fact had assured the replacements that "their places might be per-manent,"but that suchassuranceneed not be proved.The issue next arose inMathieson Chemical Corporation and/or Olin MathiesonChemical Corporation,114 NLRB 486 (1955). Following the termination of astrike, and after all the strikers had been put back to work, the Respondent, for thefirst time, decided to separate its employees into two seniority groups for layoffpurposes, depending on whether or not they had returned to work before the end ofthe strike.The Respondent did not contend that,as aneconomic measure to getemployees to work during the strike, it had promised them superseniority.There isno indication the Respondent hired or attempted to hire replacements.In anensuingeconomic layoff the Respondent in effect dismissed the complainants because theyremained on strike, while retaining an equal number of other employees with lessseniority because they returned to work. It was stipulated the complainants wouldnot have been laid off except for the superseniority policy. In finding a violation ofthe Act, the Board held that "the Respondent's change of seniority policy and itsconsequent dismissal of the complainants were in fact motivated not by any legitimateeconomic interest of its own, but by a desire to punish the complainants for exer-cisingthe right guaranteedin Section7 to engage in concerted activities, and a wish614913-62-vol. 132-42 644DECISIONS OF -NATIONAL LABOR RELATIONS BOARDto reward the other employees for abandoning or not participating in the strike."The Board was of the unanimous opinion that thePotlatchdecision was distinguish-able on its facts.The Court of Appeals for the Fourth Circuit fully sustained the Board's findingsand conclusions inOlinMatlueson Chemical Corporation v. N.L.R.B.,232 F. 2d158. (Affirmed without opinion, 352 U.S. 1020.)The court also pointed out that thecase differed factually from thePotlatchcase in that the "strike seniority" inPotlatchwas advocated before the strike was settled and adopted at the time of the settlementthereof.Moreover, there was an absence of unlawful motivation on the part ofPotlatch.However, the court disagreed with a portion of thePotlatchopinionwherein the Ninth Circuit held that assurance to replacements that their jobs wouldbe permanent need not be proved.On this point the Fourth Circuit stated:With a strike in progress, the primary concern of the employer is to keep hisplant in operation. It is then proper for an employer, who might be unableto procure replacements save upon a promise of permanent tenure, to promisesuch tenure to the replacements.The question was determined the third time inCalifornia Date GrowersAssocia-tion,118 NLRB 246 (1957). Here the Respondent instituted a seniority policy underwhich seniority of striking employees was reduced below that of nonstrikers andreplacements.Although the Respondent claimed this action was necessary for eco-nomic reasons, the superseniority policy was not announced until the Respondentpublished its hiring list, more than 3 months after the strike ended.The timing ofthis action, the Board said, distinguished the case from thePotlatchcase, and theBoard reaffirmed its views as expressed in theOlin Mathiesondecision.Continuing,the Board found that the Respondent in adopting the superseniority policy, at a timewhen it was engaging in other unfair labor practices, was motivated by a desire todiscriminate against the striking employees rather than for economic reasons.TheBoard further found that while the Respondent may have generally told the replace-ments they would be "maintained" after the strike, the replacements were not in-formed of any new seniority policy until publication of the hiring list.Moreover,one of the Respondent's officials admitted that no mention was made of loss ofseniority to strikers who were offeredreinstatementafter the strike because the Re-spondent did not want to "agitate the situation."The Board concluded by statingthat while the Respondent had the right permanently to replace the strikers, "Thisis not to say, however, that the Respondent after the strike was over could go furtherthan that and reduce the seniority of returning strikers, who had not been replaced,to punish them because they engaged in protected concerted activity." In these cir-cumstances the Respondent violated Section 8 (a) (1) and (3) of the Act.The Board's order was enforced by the Ninth Circuit Court of Appeals inN L.R.B.v.California Date Growers Association,259 F. 2d 587. The court stated that thedecisions in the Mackay Radio andPotlatchcases indicate the Respondent's adoptionof the seniority policy did not constitute,per se,an unfair labor practice and thatsuch action in particular situations may be perfectly permissible within the Act.Nevertheless, "the motive of the employer in carrying out these actions becomes thecontrolling factor," citing theOlin Mathiesondecision.The court pointed out thatthe facts make the instant case clearly distinguishable from thePotlatchcase, in thatinPotlatch"the employer made its position as to `superseniority' and protection ofemployment tenure for nonstrikers, clear and openbeforethe termination of thestrike," whereas in the instant case the employees were not informed of the change ofseniority "until long after the settlement of the strike."The court held there wassubstantial evidence to support the Board's finding that the Respondent's adoptionof the superseniority policy was motivated by a desire to punish the strikers.The most recent decision dealing with this issue isBallas Egg Products, Inc.,125NLRB 342. In this case the union, in the summer of 1957, engaged in a campaignto organize the respondent's employees.During this drive the Respondent inter-rogated its employees concerning their union activities, threatened to shut downthe plant if the employees selected the union as their bargaining agent, encouragedthe formation of a labor organization of its own choosing, and transferred anemployee because of activities on behalf of the union. In a complaint proceedingthe Board found that this conduct interfered with the rights guaranteed the employeesunder the Act in violation of Section 8(a)(1) thereof. (121 NLRB 873.)On July 3, 1957, the union called a strike. Some 83 employees joined the strikewhile about 75 remained at work.On July 5, the respondent assembled the non-strikers in the plant and informed them that they would be given preference in reten-tion in future layoffs over new hires and strikers who might later return to work.While the respondent believed this policy would keep the plant in operation, it madeno mention of this belief to the nonstrikers when the policy was announced. -ERIE RESISTORCORPORATION645The strike terminated July 19 without any replacements beng hired or soughtduring the period of the strike.With the end of the dispute the strikers requestedreinstatement.Due to the seasonal decline in business,the respondent had only 14job openings,so it reinstated 14 strikers and placed the remaining strikers on apreferential hiring list.The strikers were not informed of the new supersenioritypolicy.With the start of the busy season,'around January 1958, the respondentrecalled 19 additional former strikers.In July the respondent found it necessaryto lay off 12 employees and in August it laid off 2 more employees.In line withits new seniority policy the respondent selected 14 strikers for layoff.This was thefirst time that the strikers were aware of this policy.The parties stipulated that if theRespondent's former seniority policy had been utilized in this layoff,11 of the 14former strikers would have retained their jobs.The Board found that the respondent'smotivation in adoptng,maintaining, andutilizing its superseniority policy was impelled by antiunion considerations ratherthan any economic interest of its own,and the case is controlled by the Board andcourt decisions inCalifornia Date GrowersandOlinMathieson.The Board notedthat, as in theCalifornia Date Growerscase, the respondent's discriminatory motivewas evidenced by unfair labor practices which occurred immediately prior to theannouncement of its superseniority policy.And, as in theOlin Mathiesoncase, theillegality of the respondent'smotivation stems from the fact that it neither hired norsought replacements during the strike and there is no probative record evidence thatthe adoption and announcement was necessary to entice strikers to remain at work.Accordingly,the superseniority violated Section 8(a)(1) and(3) of Act. TheBoard stated it was unnecessary to, and did not, pass upon the Trial Examiner'sfurther finding that the respondent's conduct was unlawful under the Board's holdingin thePotlatchcase(whichfinding is cited at length in the General Counsel'sbrief),because the facts are different from those in thePotlatchcase.Analysis and Concluding FindingsI have no difficulty in concluding that the alleged violation may not be sustainedon theper setheory.Granting, as argued by the General Counsel,that thePotlatchcase was decided on that basis and that it has not been specifically overruled,subse-quent decisions by the Board distinguishPotlatchand make it clear that motive isthe controlling factor in determining the legality of an employer's institution of asuperseniority policy or plan?The remaining issue, therefore,iswhether the evidence supports the GeneralCounsel's alternate theory that illegal motivation prompted the Company's announce-ment and establishment of the 20-year seniority policy.As detailed above, the Company made no effort to hire replacements during thefirstmonth of the strike but attempted to maintain operations at the plant with em-ployees outside the bargaining unit.As this force was unable to meet productiondemands the Company,on May 3, wrote the strikers that it was going to obtainreplacements commencing May 7.The Union countered with a letter to some of thestrikerswarning them of penalties that could be imposed against strikebreakers.While Bordonaro asserted the letter was sent to strikers who had crossed the picketline, no strikers had returned to work as of that date.The Company was unable to secure any replacements on May 7, in fact the plantwas closed down on May 7 and 8 because of mass picketing.On May 11,Ferrell advised the Union that the Company had assured employeeshired or returning to work during the strike that their jobs would be permanent andthe Company had to give them some type of superseniority.The Union summarilyrejected any such plan.The Company proceeded with its hiring program andadvised replacements their jobs would be permanent.Since the Company was not securing a sufficient number of replacements, itsofficials on May 25 decided upon the 20-year superseniority policy and notified theUnion of the policy on May 28. Although the Company did not publicize thepolicy the Union did so in a television broadcast.Bordonaro also admitted thesubject of superseniority was discussed at some 12 bargaining sessions between May11 and June 5, as well as meetings subsequent thereto.On June 10,the Company sent a letter to all employees who were working or onlayoff status as of March 31, informing them of the 20-year seniority policy.On June 14, the Company placed an ad in the newspaper that replacements wouldnot lose their jobs upon settlement of the strike.On June 15, the Company posted copies of its replacement policy and procedure3 See also,Twenty-second Annual Report of the NLRB, pp. 71-72. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDand informed the employees the policy was in effect.Thereafter the Company con-tinued to hire replacements.On June 25, the Union notified the Company it had terminated the strike.On July 17, the parties executed a new basic contract and a strike settlement agree-ment, the latter providing that the legality of the superseniority policy shall bedetermined by the Board and the courts.Inmy opinion the facts in this case, tested with the, criteria set forth in theapplicable decisions, are wholly inadequate to support a finding that the Companyadopted the superseniority policy for proscribed purposes.Here the Company hasa record of contractual relationships with the Union and its predecessor for manyyears and the present controversy is bottomed exclusively on the supersenioritypolicy.Unlike the facts found in theOlinMathieson, California Date Growers,andBallasEggcases, the Company announced and adopted its supersenioritypolicy during the course of the strike, not subsequent to the settlement thereof.Again, unlike the circumstances present inCalifornia Date GrowersandBallas Egg,there is no contention, much less evidence, that the Company was engaging in, or hadengaged in, any other unfair labor practices at or about the time it announced andadopted the superseniority policy.The facts also differ from those inOlin MathiesonandBallas Egg,in that the Company sought and hired replacements during thestrike,whereas the employers in those cases neither hired nor sought replacementsduring the strike.Thus, in the instant case there is a complete absence of the factorswhich the Board has relied upon as evidence of illegal employer motivation in theannouncement and adoption of a superseniority policy.Nor do I find any otherfactors upon which a finding of illegal motivation might be predicated.The General Counsel concedes that an employer may "induce" prospective re-placements to work during an economic strike by the granting of additional seniority,if this is necessary to secure their services for the continuation of his business. Inthis case, he argues that the Company has failed to prove it was necessary to grantsuperseniority in order to obtain replacements.While the General Counsel hascarefully screened the record for evidence to support his necessity argument, he reliesprincipally upon the fact that the Company had 300 unprocessed job applicationswhen the strike ended, certain statements by Ferrell and Shioleno and the failure ofthe Company to communicate its superseniority policy to prospective replacementsbefore they were hired.It is true the Company did have 300 unprocessed applications at the terminationof the strike. I am also satisfied that at the bargaining session of June 5, Shiolenodeclared in the course of a heated argument, that the Company could have replacedthe strikers but he prevented it because he did not want to break the Union. Like-wise, Ferrell admitted the strike could have been broken, but the Company "pro=ceeded slowly in its replacement program so as to preserve,if possible,a continuityof employment." There is no doubt that the question of whether it was necessary togrant superseniority in order to obtain permanent replacements is an element to beconsidered in determining the employer's motive for his action.Actually, the onlyevidence tending to support the General Counsel's position is the fact that the Com-pany had 300 job applications,which he characterizes as "the crushing blow to Re-spondent's case."At first glance this fact might appear impressive,but when con-sidered in the context of the Company's course of action it loses its importance and iswholly insufficient to warrant a finding of unlawful motivation on the part of theCompany. Further, the Company's employment records refute the idea that it wasable to secure replacements without some form of superseniority.A summary ofthese records shows the following hirings, exclusive of temporary replacements:Weekcommencing:Laid-olpPermanentemployeesreplacementspermanentReturningnew employeesreplacementsstrikersMay 11,1959 ----------1231May 18,1959 ----------1324May 25,1959 ----------8395June1,1959 ----------18398June8,1959__________344723June15, 1959 ----------435987June22, 1959 ----------5770125Thus, in my opinion, the employment records fully sustain the Company's positionthat the replacement program was ineffective until the Company announced itssuperseniority policy for replacements. ERIE RESISTOR CORPORATION647Nor do I see how the statements of Shioleno and Ferrell warrant the conclusion orinference that the adoption of the superseniority policy was prompted by antiunionconsiderations.On the contrary,these expressions make it clear that the policy waspromulgated for economic reasons, not for illegal or discriminatory purposes.The General Counsel asserts that the Company made no effort to communicate itssuperseniority policy to prospective replacements or unemployed workers and thatthe assurance was given to replacements after they were hired,not while they werestill prospective replacements,which shows there was no need to grant superseniority.The manner in which the policy was announced and publicized by the Company, aswell as the Union,is set forth above, and I believe it is reasonable to infer that thepublic and persons interested in employment were aware of the policy.The GeneralCounsel's attempt to draw some distinction between hired replacements and prospec-tive replacements is a fine one and without substance.The undisputed evidence showsthat when replacements were hired they were assured their jobs would not cease withthe termination of the current strike, and such assurance is sufficient under theapplicable decisions.At the same time, the General Counsel contends that the Com-pany's communication of its superseniority directly to the Union,the laid-off em-ployees, and the strikers proves that the Company was seeking to induce the strikersto abandon the strike;therefore,itsmotive"must have been to punish employeeswho continued to exercise their rights under the Act."Certainly the Company hadthe right to propose a superseniority plan to the Union as a subject for bargaining,albeit the subject was a hard and difficult one from the Union's standpoint.As mightbe expected,the parties were unable to reach agreement on superseniority,althoughitwas discussed at practically every bargaining session held subsequent to May 11.Insofar as presenting the plan directly to the strikers and laid-off employees the Com-pany did nothing more than send a letter to the strikers,on May 3, stating it in-tended to hire replacements and later, following an impasse in the negotiations, theCompany, on June 10, addressed a letter to the strikers and the laid-off employees ad-vising them of the 20-year seniority policy. Since there was nothing unlawful in theCompany's course of conduct, I find it may not serve as a basis for inferring that theCompany established the policy to punish the strikers, as urged by the GeneralCounsel.The General Counsel advances other points and arguments,such as the Company'sinsistence upon and unilateral adoption of the superseniority policy, as additionalviolations of Section 8(a)(5).He admits these so-called violations stem from thebasic issue and are not essential to a finding that the superseniority policy is violativeof the Act under thePotlatchcase.While I have considered these points and argu-ments, I do not deem it necessary to discuss them.,In summary,the issue here calls for the balancing of somewhat conflicting rightsof the employees to engage in an economic strike and that of the employer to main-tain and operate his business.Thus, the Supreme Court recognized inMackaythatthe employer's legitimate interest in continuing operation of his plant was a right to bebalanced against the broad statutory protection granted economic strikers. In otherwords, an employer is not required to underwrite an economic strike by shutting downwhile it is in progress and reinstating the strikers after it is over, but is entitled to keephis plant running if he can and find men to do the work of the strikers. If he couldhim-men only for the duration of the strike, subject to displacement on the return ofthe strikers, he obviously would have little or no chance of hiring anyone.Accord-ingly, the balance between the employee's risk of losing his job by striking and theemployer's risk of losing his business through an inevitable shutdown has been struckin favor of the employer.As I view it, the Ninth Circuit inPotlatchextended theprinciple ofMackayand held that replacements could be given superseniority, pro-vided there was no discriminatory motivation, but merely an intent to operate thebusiness involved.Subsequent decisions of the Board and the courts-OlinMathie-son, California Date Growers,andBallasEgg-hold that the motive of the employeris the controlling factor in determining whether the policy or plan was for leeitimateeconomic reasons or to punish or retaliate against the strikers for their participationin protected union activities.From the evidence and findings herein I am convinced,and find, that the 20-year seniority policy of the Company was announced andadopted for legitimate economic reasons.In view of this finding, it follows that the strike which was economic in its inceptionwas not thereafter converted into an unfair labor practice strike and the subsequentlayoff of strikers, who would have been retained except for the utilization of the super-seniority policy, was not discriminatory.Upon the basis of the foregoing findings of fact and upon the entire record, I makethe following: 648DECISIONS OF NATIONAL LABOR,RELATIONS BOARDCONCLUSIONS OF LAW1.The operations of the Respondent occur in commerce within the meaning ofSection 2(6) and(7) of the Act.2.The Unionis a labor organization within the meaning of Section2(5) of the Act.3.TheRespondent has not engaged in unfair labor practices as alleged in thecomplaint within the meaning of- Section 8(a) (1), (3),and (5)of the Act.[Recommendations omitted from publication.]Hoisting&Portable Engineers Local Union#701, InternationalUnion of Operating Engineers,AFL-CIOandCascade Em-ployers Association,Inc.andCorvallis Sand&Gravel Co.,Eugene Sand & Gravel Co., and Wildish Sand & Gravel Co.,Parties to the Contracts.Cases Nos. 36-CB-235 and 36-CB-235-2.July 31, 1961DECISION AND ORDEROn September 8, 1960, Trial Examiner William E. Spencer issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief and theCharging Party filed a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thiscase,1 and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner only insofar as they are consistent withthe following decision and order .21We find no merit in the Respondent's contention that the Trial Examiner held thatRespondent was bound by the determination made in the earlier case,Cascade EmployersAssociation,Inc.,127 NLRB 488, and that it was not givena de novoconsideration ofwhether the Cascade Employers Association constituted an appropriate multiemployer unit.We have in any case given the issuedenovo consideration.The Respondent moved forleave to amend its answer to the complaint and to reopen the record on the issue ofappropriateunit.As theissue was fully litigated at the hearing,we agree with the TrialExaminer that the Respondent's position as to the unit in its answer is not controlling.We therefore grant the Respondent'smotion to amend and find it unnecessary to remandthe case in view of our disposition of the matter herein.2 The request by Respondent for oral argument is hereby denied because,in our opinion,the record and the briefs adequately present the issues and the positions of the parties.132 NLRB No. 44.